Citation Nr: 1242909	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  07-03 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a musculoskeletal condition, described as restricted movement of the upper torso.

2.  Entitlement to service connection for a bilateral foot disorder, including calluses of the feet.

3.  Entitlement to service connection for a fracture of the left great toe.

4.  Entitlement to service connection for a heart murmur.

5.  Entitlement to service connection for arthritis of the hands and knees.

6.  Entitlement to service connection for residuals of a back strain.

7.  Entitlement to service connection for a perianal abscess and hemorrhoids.

8.  Entitlement to service connection for psoriasis.

9.  Entitlement to service connection for gland hyperemia.

10.  Entitlement to service connection for hernias.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 1982, including service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in relevant part, denied the benefits sought on appeal.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2012.  A transcript of that hearing is of record.

The issues of entitlement to service connection for diabetes, including as due to herbicide exposure, and entitlement to increased disability ratings for service-connected peripheral vascular disease of the bilateral lower extremities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See July 2012 hearing transcript.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a musculoskeletal condition, for a bilateral foot disorder, arthritis of the hands and knees, residuals of a back strain, a perianal abscess and hemorrhoids, psoriasis, and gland hyperemia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

At his Board hearing held on July 10, 2012, prior to the promulgation of a decision in this appeal, the Veteran indicated that he was withdrawing his appeal as to the issues of entitlement to service connection for a fracture of the left great toe, a heart murmur, and hernias.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's claims of entitlement to service connection for a fracture of the left great toe, a heart murmur, and hernias, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by a claimant or by an authorized representative.  38 C.F.R. § 20.204 (2012).  

In the present case, at a Board hearing held on July 10, 2012, prior to the promulgation of a decision in his appeal, the Veteran indicated that he was withdrawing his appeal as to the issues of entitlement to service connection for a fracture of the left great toe, a heart murmur, and hernias.  As such, the Veteran has withdrawn these claims and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these three issues.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.


ORDER

The claim of entitlement to service connection for a fracture of the left great toe is dismissed.

The claim of entitlement to service connection for a heart murmur is dismissed.

The claim of entitlement to service connection for hernias is dismissed.


REMAND

The Veteran's remaining claims on appeal are those of entitlement to service connection for a musculoskeletal condition, for a bilateral foot disorder, for arthritis of the hands and knees, for residuals of a back strain, for a perianal abscess and hemorrhoids, for psoriasis, and for gland hyperemia.  Unfortunately, a remand is required with respect to these issues.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration.

The Veteran contends that he suffers from multiple disabilities, including musculoskeletal or orthopedic disabilities of his torso, his back, and his hand and knees, a perianal abscess, hemorrhoids, gland hyperemia, and skin conditions including psoriasis and a skin condition of his feet.  He contends that he was treated for all of these conditions during his service, and therefore, that service connection is warranted for these disabilities. 

At the outset, the Board notes that after a review of the claims file, it is unclear whether the Veteran's service treatment records (STRs) are unavailable.  In response to a request for his STRs, the National Personnel Records Center in St. Louis, Missouri (NPRC) indicated in September 2003 that the requested records had been mailed.  Only dental records, accompanied by the Veteran's enlistment examination were received, however.  A second requested was noted to be sent in October 2003.  A May 2004 response from the NPRC indicated that all available STRs had been mailed.  Again, the only record noted to be received was the Veteran's enlistment examination.  It appears from the record that no further attempts to obtain the Veteran's STRs were made.  Accordingly, these claims must be remanded for so that further attempts to obtain his STRs may be made.  Notably, in a September 2003 release form, the Veteran identified treatment received at various based where he was stationed during his active service.

The Board notes that although STRs have not been obtained that can collaborate the Veteran's contentions that he suffered from these conditions during his service, the Veteran is, nonetheless, competent to report suffering from symptoms of these disabilities or at to have received treatment for theses disabilities during his active service.

With respect to his claimed musculoskeletal condition specifically, the Veteran testified during his July 2012 Board hearing that the claimed condition affected his upper back, mainly on the sides, and his torso and shoulder area.  The evidence of record shows treatment for complaints of neck pain, and pain in the upper back and shoulders.  During a January 2006 VA consultation, he reported having left-sided neck pain, left elbow pain and left digit pain, with an onset seven days before.  He reported, however, that he had experienced similar episodes in the past.  The report cited a March 2004 MRI report with an impression of mild to moderate degenerative disc disease (DDD) from C5-T1, bilateral neural foramina narrowing from C5 through T1, and straightening of the normal cervical lordosis.  Although he was noted during April 2004 VA examination to have a history of degenerative joint disease (DJD) of the cervical spine at C5-6, no opinion as to the etiology of the disability was noted.  VA treatment reports dated in March and April 2009 showed complaints of bilateral shoulder pain with a diagnosis of arthritis in the shoulders.  

Specifically concerning the Veteran's back pain complaints, a February 2008 VA chiropractic consultation report noted the Veteran's complaints of chronic low back pain.  The report cited a December 2007 MRI report of his lumbar spine which showed moderate DDD at L3-4, with some loss of disc height and some disc desiccation, and broad-based disc bulging.  At L3-4 his disc bulging extended into the left neural foramen and touches the exiting left L3 nerve root, and was noted to have some possible neural impingement at that level.  Possibly small sclerotic foci were noted in L2 and L4.  Similar foci were noted along the anterior margin of S1, and in the right iliac crest.  

With respect to his claim for arthritis of the hands and knees, the April 2004 VA examination report noted the Veteran's complaints of numbness of the lateral three fingers of the right hand, apparently associated with neck pain.  The examiner noted that no nerve studies had been performed on his hands.  The examiner noted good hand grip with no actively swollen joints.  His knees were noted to have normal range of motion.  X-rays of his hands taken in association with the April 2004 VA examination showed no abnormality.  There was no evidence of fracture or dislocation, and joint spaces of the bones were intact.  Bony mineralization was within normal limits.  X-rays of his knees showed minimal patella spurring/calcification, with otherwise unremarkable results.  No further examination of his knees or hands was conducted.

With respect to the Veteran's psoriasis claim, the Veteran contended that although he had experienced problems with psoriasis before service, the problem increased in severity during his service.  Notably, he was not noted to have psoriasis on his enlistment examination of record.  He reported that his psoriasis has affected his chest and torso.  During his April 2004 VA examination, he was noted to have hyperpigmented skin in the area over his left breast.  During an April 2004 dermatology consultation, he reported having dermatitis for the last seven years mostly on his left chest but occasionally moving to his left medial upper arm.  

Similarly, with respect to his foot disorder claim, the Veteran contended during his July 2012 Board hearing that he experienced multiple symptoms of the skin of his feet, including tinea, buildup of calluses, and fluid drainage between his toes.  During his April 2004 VA dermatology consultation, he was noted to have dermatitis of the feet which responded to antifungal lotions.  Examination of his feet performed during a July 2011 VA primary care consultation revealed calluses of his feet, pedal edema, tinea pedis, and bunions.  

With respect to his claim for gland hyperemia, the Veteran testified that he had surgery for this condition in 1969, and that he has a residual bump on his head.  He indicated that his perianal abscess and drainage problems with his feet may have resulted because of the gland hyperemia.  He reported that doctors that provided treatment for his hydrocele indicated that he had a problem with fluid in his glands.

Finally, with respect to the Veteran's claims for a perianal abscess and hemorrhoids, the Board observes that multiple treatment records show somewhat continuing treatment for hemorrhoids beginning in September 1990.  He has reported experiencing hemorrhoids since the early 1970s and he testified that he continues to have hemorrhoids on a regular basis.  And, concerning the perianal abscess, post-service treatment records also reveal a history of frequent problems with a perianal abscess.  The records seem to indicate that the condition may have developed secondary to surgery to repair his hydrocele.  He reported that following his most recent surgery performed at the Long Beach VA Medical Center, he no longer had problems with the perianal abscess.  In March 2004, he was noted to have a well-healed peri-rectal boil/abscess, with no evidence of active infection.  

Based on the foregoing evidence, the Board finds that the Veteran must be afforded appropriate VA examinations with respect to each of these claimed disabilities in order to determine the nature and etiology of each disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA examination is required when (1) there is evidence of a current disability, (2) evidence establishing an in-service event, injury or disease, (3) indication that the current disability may be related to the in-service event, injury or disease, and (4) insufficient evidence to decide the case).  Accordingly, this case must also be remanded in order for the Veteran to be afforded these required VA examinations.  

In remanding these service connection claims, the Board specifically notes that the Veteran is competent to report an onset of symptomatology consistent with, and/or treatment for, these claimed disabilities during service, and he is competent to report a continuity of symptomatology since his separation from service.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  Thus, the Board is primarily concerned with whether there is a continuity of symptoms since the incurrence of a claimed injury or disease in service, rather than with a continuity of treatment.  See 38 C.F.R. § 3.303(b) (2012).  Therefore, on remand, the VA examiner should recognize lay evidence as potentially competent to support the presence of disability even where it is not fully corroborated by contemporaneous medical evidence, and must comment on this reported continuity of symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Additionally, on remand, all relevant private and non VA treatment records should be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  In this regard, the Board notes that the Veteran provided a release form in August 2005 indicating that he had received post-service treatment from Wilford Hall at Lackland Air Force Based from 1982 to March 1989, from Fort Sam Houston Army Hospital from 1982 to March 1989, and from Balboa Navy Hospital in San Diego, California from 1989 to September 1990, however, records from these healthcare facilities do not appear to have been associated with the claims file.  He additionally reported that he has been receiving continuing medical care from Bijan Ghatan, M.D., through Tricare, however records from Dr. Ghatan dated since June 2002 have not been associated with the claims file.  Therefore, on remand records from the identified providers, including additional records from Dr. Ghatan dated since June 2002, should be requested on the Veteran's behalf.  

Similarly, during his July 2012 hearing, the Veteran indicated that he had received treatment from VA facilities in San Antonio, Texas, and records of this treatment have not yet been associated with the claims file.  Additionally, records of his VA care from the VA Medical Center in Fayetteville, North Carolina, dated since July 2011, have not been associated with the claims file.  Under the law, VA must obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center in St. Louis, Missouri (NPRC), the Air Force bases where the Veteran has been stationed during his service, as identified in a September 2003 release form, and any other appropriate source of service treatment records and request that they conduct another search for the Veteran's service treatment records.  If these records are missing or not available, then a negative reply must be provided.  A copy of all requests for his records and any response(s) and/or any records obtained should be attached to the claims file.

2.  Obtain a complete copy of all VA treatment records pertaining to the Veteran's claimed disabilities on appeal from VA facilities in San Antonio, Texas, and a copy of all relevant treatment records from the VA Medical Center in Fayetteville, North Carolina, dated since July 2011.  Any response received should be attached to the Veteran's claims file.

3.  After obtaining any necessary release forms, make arrangements to obtain a copy of the Veteran's treatment records from the following healthcare providers/facilities:  Wilford Hall at Lackland Air Force Based, dated from 1982 to March 1989; Fort Sam Houston Army Hospital, dated from 1982 to March 1989; Balboa Navy Hospital in San Diego, California, dated from 1989 to September 1990; and Dr. Ghatan, dated since June 2002.  Records from any other identified healthcare providers should also be obtained.  If any requested records are unavailable, a negative reply is required.

4.  Thereafter, schedule the Veteran for a VA orthopedic examination.  The claims file and a complete copy of this REMAND should be made available and reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner should diagnose and describe all orthopedic disabilities found to be present, to include any musculoskeletal disabilities affecting mainly the Veteran's torso, upper back, or shoulder; any back disability; and any disabilities of the Veteran's hands and knees.  Such diagnoses should include disabilities diagnosed since the Veteran's claim was filed in September 2002 and September 2003 (i.e. degenerative joint disease and degenerative disc disease of the cervical and lumbar spine, etc.)

The examiner must provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any diagnosed orthopedic or musculoskeletal disability had its clinical onset during the Veteran's active service or is related to any in-service disease, event, or injury. 

In providing these requested opinions, the examiner should specifically address all medical and lay evidence of record addressing the Veteran's claimed disabilities, including his contention that he has experienced a continuity of symptomatology of these disabilities since his separation from service.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

5.  Schedule the Veteran for a VA dermatology examination.  The claims file and a complete copy of this REMAND should be made available and reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner should diagnose and describe all dermatologic disabilities found to be present, to include any disabilities of the Veteran's feet and any psoriasis or dermatitis of the Veteran's chest and torso.  

The examiner must provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any diagnosed dermatologic disability, including any disability diagnosed during the pendency of his claim (i.e., tinea, dermatitis, etc.), had its clinical onset during the Veteran's active service or is related to any in-service disease, event, or injury. 

In providing this opinion, the examiner should specifically address all medical and lay evidence of record addressing the Veteran's claimed disabilities, including his contention that he has experienced a continuity of symptomatology of these disabilities since his separation from service.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

6.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed perianal abscess, hemorrhoids, and gland hyperemia.  The claims file and a complete copy of this REMAND should be made available and reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner should diagnose and describe any diagnosed perianal abscess, hemorrhoids, or gland hyperemia found to be present, or any residual disabilities from any prior diagnoses of these disabilities.  

The examiner must provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any diagnosed perianal abscess, hemorrhoids, or gland hyperemia, (to include the Veteran's hemorrhoids and perianal abscess diagnosed during the pendency of his claim), had its clinical onset during the Veteran's active service or is related to any in-service disease, event, or injury. 

In providing this opinion, the examiner should specifically address all medical and lay evidence of record addressing the Veteran's claimed disabilities, including his contention that he has experienced a continuity of symptomatology of these disabilities since his separation from service.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

7.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Finally, readjudicate the Veteran's service connection claims on appeal.  If any claim remains denied, provide the Veteran with a supplemental statement of the case, and after he has had an adequate opportunity to respond, return his appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


